Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated December 15, 2021, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Foreign Priority

 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)
  (d), which papers have been placed of record in the file.


Information Disclosure Statement

 	The information disclosure statements filed December 15, 2021 have been considered.


Claim Objections

 	Claims 2, 3, 5, 7, 8, 11, 12, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 6, 9, 10, 13, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 10, 12, 14, and 19 of U.S. Patent No. 11232029 [‘029]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows.

Present Application
Patent ‘029
1. A method of operating a stacked memory device including a plurality of memory chips stacked in a vertical direction, the method comprising: receiving a command and an address from a memory controller; determining chip IDs each indicating one memory chip among the plurality of memory chips by decoding the address; and sequentially accessing at least two memory chips among the plurality of memory chips based on the chip IDs such that the at least two memory chips are non-adjacent, wherein a memory chip corresponding to an (N+1)" chip ID among the plurality of memory chips is arranged below memory chips corresponding to an N" chip ID and an (N+2)" chip ID, respectively.
1. A method of operating a stacked memory device including a plurality of memory dies stacked in a vertical direction, the method comprising: receiving a command and an address from a memory controller; determining a stack ID indicating a subset of the plurality of memory dies by decoding the address; and accessing at least two memory dies among the subset of memory dies corresponding to the stack ID such that the at least two memory dies are non-adjacent, wherein the accessing of the at least two memory dies comprises sequentially accessing the at least two memory dies.
 The method of claim 1, wherein the plurality of memory chips are connected to connecting pads on a printed circuit board by wire bonding.
7. The method of claim 1, wherein the stacked memory device further comprises a buffer die in communication with the memory controller, the stack ID is a first stack ID indicating a first subset of the plurality of memory dies or a second stack ID indicating a second subset of the plurality of memory dies, the plurality of memory dies respectively correspond to a plurality of core dies stacked on the buffer die, the buffer die is connected to the first subset of the plurality of memory dies through first TSVs, and the buffer die is connected to the second subset of the plurality of memory dies through second TSVs.
4. The method of claim 1, wherein the plurality of memory chips are connected to a printed circuit board through TSVs.
See claim 7.
6. The method of claim 1, further comprising: dynamically adjusting memory chips corresponding to the chip IDs based on a temperature of the stacked memory device.

12. The method of claim 1, further comprising dynamically adjusting memory dies corresponding to the stack ID based on a temperature of the stacked memory device.
9. The method of claim 1, wherein the stacked memory device includes a high bandwidth memory (HBM).
14. The method of claim 1, wherein the stacked memory device includes a high bandwidth memory (HBM).
10. A stacked memory device comprising a plurality of memory dies stacked in a vertical direction, wherein the plurality of memory dies comprise: a first memory die; a third memory die electrically connected to the first memory die through first TS Vs; and a second memory die between the first memory die and the third memory die, wherein the second memory die is not connected to the first TSV, and wherein two memory dies adjacent to each other among the plurality of memory dies are not accessed at the same time.
19. A stacked memory device comprising a plurality of memory dies stacked in a vertical direction, wherein the plurality of memory dies comprise: a first memory die; a third memory die electrically connected to the first memory die through first TSVs; and a second memory die between the first memory die and the third memory die, wherein the second memory die is not connected to the first TSVs.
13. The stacked memory device of claim 10, wherein the plurality of memory dies further comprise a memory die arranged above the third memory die and not accessed simultaneously with the first to third memory dies.
See claim 19.
15. The stacked memory device of claim 10, wherein at least one of the plurality of memory dies comprises a temperature sensor.

2. The method of claim 1, further comprising dynamically adjusting memory dies corresponding to the stack ID based on a temperature of the stacked memory device.
16. The stacked memory device of claim 10, wherein the plurality of memory dies corresponds to a high bandwidth memory (HBM).

14. The method of claim 1, wherein the stacked memory device includes a high bandwidth memory (HBM).
17. A memory system comprising: a memory device on an interposer and including a plurality of memory dies stacked in a vertical direction; and a memory controller adjacent to the memory device on the interposer, configured to generate a stack ID indicating a subset of the plurality of memory dies, and transmit the generated stack ID to the memory device, wherein the memory device includes control logic circuitry configured to cause the memory device to access at least two memory dies among the subset of memory dies corresponding to the stack ID such that the at least two memory dies are non-adjacent.
1. A method of operating a stacked memory device including a plurality of memory dies stacked in a vertical direction, the method comprising: receiving a command and an address from a memory controller; determining a stack ID indicating a subset of the plurality of memory dies by decoding the address; and accessing at least two memory dies among the subset of memory dies corresponding to the stack ID such that the at least two memory dies are non-adjacent, wherein the accessing of the at least two memory dies comprises sequentially accessing the at least two memory dies.
18. The memory system of claim 17, wherein each of the plurality of memory dies comprises a calculation circuit configured to perform calculation processing using data received from the memory controller.
10. The method of claim 1, wherein each of the plurality of memory dies comprises a calculation circuit, and the method further comprises: receiving data from the memory controller; and performing calculation processing by the calculation circuit of a memory die corresponding to the address using the data received from the memory controller.
19. The memory system of claim 17, wherein the memory device includes a high bandwidth memory (HBM).
14. The method of claim 1, wherein the stacked memory device includes a high bandwidth memory (HBM).


As can be seen from the above table, claim 1 of the present application differ from claim 1 of patent ‘029, in that, patent '029 does not provide a specific label to the position of the particular die; whereas, the application does.   However, both recite similar structure as well as accessing method of the plurality of dice.
For similar reasons, claims 4, 6, 9, 10, 13, and 15-19 are rejected over claims 1, 2, 7, 10, 12, 14, and 19 of patent ‘029.

	

Allowable   Subject   Matter

  	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 2, the plurality of memory chips comprise: a first memory chip on a printed circuit board and corresponding to a first chip ID; a third memory chip on the first memory chip and corresponding to a third chip ID; a fifth memory chip on the third memory chip and corresponding to a fifth chip ID; a seventh memory chip on the fifth memory chip and corresponding to a seventh chip ID; an eighth memory chip on the seventh memory chip and corresponding to an eighth chip ID; a sixth memory chip on the eighth memory chip and corresponding to a sixth chip ID; a fourth memory chip on the sixth memory chip and corresponding to a fourth chip ID; and a second memory chip on the fourth memory chip and corresponding to a second chip ID.
-with respect to claim 5, the stacked memory device includes a memory device that communicates with the memory controller according to a double data rate (DDR) interface, a low power DDR (LPDDR) interface, or a graphics DDR (GDDR) interface.
-with respect to claim 7, the receiving the command and the address comprises: receiving a first command and a first address from the memory controller; and receiving a second command and a second address from the memory controller after the receiving the first command and the first address.

-with respect to claim 11, the plurality of memory dies further comprise a fourth memory die on the third memory die and electrically connected to the second memory die through second TSVs.
-with respect to claim 14, a buffer die in communication with a memory controller, wherein the plurality of memory dies respectively correspond to a plurality of core dies stacked on the buffer die, the buffer die is connected to the first and third memory dies through the first TSVs, the buffer die is connected to the second memory die through second TSVs, each of the plurality of memory dies comprises a plurality of memory cells, and the buffer die does not comprise a memory cell.
-with respect to claim 20, the memory device communicates with the memory controller according to a double data rate (DDR) interface, a low power DDR (LPDDR) interface, or a graphics DDR (GDDR) interface.


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        October 22, 2022